Herlihy, J.,
dissents and votes to affirm in the following memorandum. Herlihy, J. (dissenting). The reliance by the majority upon the provisions of section 104-b of the Social Services Law is, in my opinion, misplaced. The plain fact of the matter is that no lien has ever been created and none can exist as to workers’ compensation payments. The issue of overpayment has nothing to do with a lien and the proper question is whether or not there have been “payments made to an eligible person in excess of his needs” (Social Services Law, § 106-b). That situation occurred in this case and the petitioner’s protestation that “overpayment” does not encompass the facts of his case has no merit. In her decision following the fair hearing, the commissioner stated: “In this case, the credible evidence establishes that the appellant did willfully withhold information regarding the receipt of the awards for the purpose of receiving assistance to which he was not entitled.” The record contains substantial evidence to support that finding based on credibility. (See Matter of Di Maria v Ross, 52 NY2d 771.) The order should be affirmed, the determination confirmed and the petition dismissed.